ORDER

PER CURIAM.
Anthony Wooten (Defendant) appeals from a judgment entered upon a jury verdict finding him guilty of one count of first degree assault in violation of Section 565.050, RSMo 1994,1 one count of armed criminal action in violation of Section 571.015, one count of unlawful use of a weapon/carrying a concealed weapon in violation of Section 571.030.1(1),- one count of unlawful use of a weapon/exhibiting in violation of Section 571.030.1(4), and one count of illegal possession of a controlled substance in violation of Section 195.202. Defendant was sentenced to a total of thirty years imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion would have no precedential value.
The judgment is affirmed pursuant to Rule 30.25(b).

. All further statutory references are to RSMo 1994.